UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6968


LESTER JON RUSTON,

                      Petitioner – Appellant,

          v.

U.S. ATTORNEY   GENERAL   ERIC   HOLDER;   DIRECTOR   CHARLES   E.
SAMUELS,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02090-BO)


Submitted:   October 22, 2013              Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Jon Ruston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lester Jon Ruston appeals the district court’s order

denying Ruston’s motion to reconsider, pursuant to Rule 60(b) of

the Federal Rules of Civil Procedure, its order denying relief

on his 28 U.S.C. § 2241 (2006) petition. 1                       We affirm.

                 We review the denial of a Rule 60(b) motion for abuse

of discretion.            MLC Auto., LLC v. Town of S. Pines, 532 F.3d
269,       277    (4th    Cir.    2008).        Our    review      is    limited    to   the

propriety         of    Rule   60(b)   relief        and    does   not    extend    to   the

underlying         judgment.        Id.     A       movant   seeking      relief    from    a

judgment         under   Rule     60(b)    must      make    a   threshold     showing     of

“timeliness, a meritorious defense, a lack of unfair prejudice

to the opposing party, and exceptional circumstances.”                              Dowell

v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993) (internal quotation marks omitted).                           If this showing

is   made,        the    movant    also    must      demonstrate        one   of   the   six

enumerated grounds for relief under Rule 60(b).                               See Fed. R.

Civ. P. 60(b); Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th

Cir. 1997); see also Aikens v. Ingram, 652 F.3d 496, 500-01 (4th


       1
       To the extent Ruston seeks to appeal the underlying
judgment denying Ruston’s § 2241 petition, we lack jurisdiction
to address this order, as his notice of appeal is timely only as
to the order denying Rule 60(b) relief.     See Fed. R. App. P.
4(a)(1)(B) (providing sixty-day appeal period), 4(a)(4)(A)(vi)
(addressing tolling pending disposition of Rule 60(b) motion).



                                                2
Cir. 2011) (en banc) (addressing requirements for relief under

Rule 60(b)(6)).

            We have reviewed the record and discern no abuse of

discretion,     as   we    conclude    that    Ruston     did   not   make   the

requisite showing for relief under Rule 60(b). 2                  Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the district court’s order.           We deny Ruston’s motions to expand

the record on appeal, for an injunction, and for appointment of

counsel.    We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the   materials

before   this   court     and   argument   would   not    aid   the   decisional

process.



                                                                        AFFIRMED




     2
       Additionally, while Ruston raises a claim of judicial bias
in his informal brief, we find nothing in the record to support
these allegations.    Rather, Ruston’s assertions appear to be
based on his disagreement with the substantive rulings made by
the district court. See Shaw v. Martin, 733 F.2d 304, 308 (4th
Cir. 1984) (“Alleged bias and prejudice to be disqualifying must
stem from an extrajudicial source and result in an opinion on
the merits on some basis other than what the judge learned from
his participation in the case.”).



                                       3